DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benning et al. US 2020/0178372.

Regarding claim 1, Benning discloses a controller (115) for a cathodic protection rectifier (Fig. 1), comprising: a triode for alternating current (TRIAC) (see paragraph 2) electrically coupled to an alternating current (AC) electric power input (104), the TRIAC 

Regarding claim 2, Benning discloses a transformer (120, see paragraph 26) electrically coupled to the AC electric power input (104), the transformer configured to provide a reference signal for zero- crossing detection (130).

Regarding claim 3, Benning discloses an AC to DC power supply (VRECT) electrically connected to the transformer (120), the AC to DC power supply configured to transform the received AC electrical power (104) into direct current (DC) electrical power (110).

Regarding claim 4, Benning discloses a zero-crossing detector (130) electrically coupled to the transformer (120), the zero-crossing detector (130) configured to detect 

Regarding claim 5, Benning discloses a microcomputer (115, paragraph 22) configured to generate the trigger signal (129) to control the switching into and out of conduction by the TRIAC (see paragraph 2) as a function of the zero-crossing reference signal (V3WZC).

Regarding claim 6, Benning discloses the microcomputer (115)  is communicatively coupled to the zero-crossing detector (130), wherein the microcomputer (115) receives a pulse from the zero-crossing detector (Fig. 3A) upon detecting when the waveform of the received AC electrical power (104) crosses zero on the voltage axis, and wherein reception of the pulse (Fig. 3A) begins a timing delay (128, paragraph 40) before generating the trigger signal (129) to switch the TRIAC into conduction (see paragraph 2).

Regarding claim 7, Benning discloses the microcomputer (115) includes a memory (paragraph 101) and is configured to log values (paragraph 40) of at least one of a shunt output (R268) of the cathodic protection rectifier (Fig. 1) and a voltage output (110) of the cathodic protection rectifier in the memory (paragraph 101).

Regarding claim 8, Benning discloses a first isolated amplifier; a second isolated amplifier (see paragraph 83, one or more operational amplifiers); a first low-pass filter; 

Regarding claim 9, Benning discloses the first isolated amplifier (paragraph 83, one or more operational amplifiers) is configured to electrically connect to the shunt output (R268) of the cathodic protection rectifier (Fig. 1) via a four-conductor sensor cable (140, 150), and wherein the second isolated amplifier (see paragraph 83) is configured to electrically connect to the voltage output (110) of the cathodic protection rectifier via the four-conductor sensor cable (140, 150).

Regarding claim 10, Benning discloses a microcomputer (115) is configured to receive control signals from a user computing device (117) via a communications 

Regarding claim 11, Benning discloses a network driver (116, 118) and a network interface (117) configured to communicatively couple the microcomputer (115) to the communications network (119).

Regarding claim 12, Benning discloses the microcomputer (115) is configured to serve a web page of a setup or calibration application (ASIC, paragraph 22) to a user computing device (117) via the network driver (116, 118), the network interface (117), and the communications network (119).

Regarding claim 13, Benning discloses a method of controlling a rectifier (Fig. 1), comprising: receiving alternating current (AC) electrical power from an electric power supply (104); receiving a trigger signal (129) from a microcomputer (115); controlling a phase angle of the received AC electrical power (Fig. 3A) by switching a solid-state semiconductor device (see paragraph 2) into and out of conduction in response to receiving the trigger signal (129) at a predetermined phase of the received AC electrical power (104); and providing the phase angle controlled AC electrical power (Fig. 3A) via the switched semiconductor device (see paragraph 2) to an input of a cathodic protection rectifier (Fig. 1), 26 CORE/3513074.0203/150517526.1CRPO 6561.US wherein said switching the semiconductor device (see paragraph 2) into and out of conduction causes at least one of a voltage output (110) of the cathodic protection rectifier (Fig. 1) and a current output (ILoad) of the cathodic 

Regarding claim 14, Benning discloses logging values (see paragraph 40) of at least one of a shunt output (R268) of the cathodic protection rectifier (Fig. 1) and a voltage output (110) of the cathodic protection rectifier in a memory device (paragraph 101).

Regarding claim 15, Benning discloses providing the logged values (paragraph 40) of the shunt output (R268) of the cathodic protection rectifier (Fig. 1) or the voltage output of the cathodic protection rectifier (Fig. 1) to a user computing device (115).

Regarding claim 16, Benning discloses receiving control signals (signal from 115) from a user computing device (117), wherein the control signals initialize the microcomputer to perform the controlling (115).

Regarding claim 17, Benning discloses serving a web page of a setup or calibration application (ASIC paragraph 22) to a user computing device (115) for initializing the microcomputer to perform the controlling (signal from 115).

Regarding claim 18, Benning discloses detecting when a waveform of the received AC electrical power (Fig. 3A)  crosses zero on a voltage axis based on a zero-crossing reference signal (V3WZC); and generating the trigger signal (129) to control 

Regarding claim 19, Benning discloses receiving a pulse from a zero-crossing detector (130) upon detecting when the waveform of the received AC electrical power (104) crosses zero on the voltage axis; and in response to the pulse (Fig. 3A), beginning a timing delay (128, paragraph 40) before generating the trigger signal (129) to switch the semiconductor device into conduction (see paragraph 2).

Regarding claim 20, Benning discloses a system, comprising: one or more user computing devices (117); a communications network (119); and at least one controller (115), the controller comprising: a triode for alternating current (TRIAC) (see paragraph 2) electrically coupled to an alternating current (AC) electric power input (104), the TRIAC (see paragraph 2) configured to switch into and out of conduction in response to a trigger signal (129) at a predetermined phase of AC electrical power (104) received from the AC electric power input to control a phase angle of the AC electrical power (Fig. 3A); and an electric power output (110) electrically coupled to the TRIAC (see paragraph 2), the electric power output configured to electrically connect to an input of the cathodic protection rectifier (Fig. 1) and provide the phase angle (Fig. 3A) controlled AC electrical power from the TRIAC (see paragraph 2) thereto, wherein the switching into and out of conduction by the TRIAC causes at least one of a voltage output (110) of the cathodic protection rectifier (Fig. 1) and a current output of the cathodic protection rectifier to vary continuously from zero to a full-scale output (Fig. 3A) thereof as a 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        



	/THIENVU V TRAN/                                                     Supervisory Patent Examiner, Art Unit 2839